Detailed Action




Claims 1-20 were pending in this application.
Claims 2-3 have been cancelled.
Claims 1, 10-12 and 15 have been amended.
Claims 1 and 4-20 remain pending in this application and are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Note
Applicant has amended the claimed invention in terms of users taking “ownership” of information technology (IT) events (See, e.g., claim 1 lns. 2-3).  Applicant’s disclosure indicates 


Response to Arguments
Applicant's arguments filed 1/15/2021 have been considered fully, but they are not persuasive.
Applicant asserts the claimed invention as amended is not disclosed by the prior art references cited in terms of detecting that the user is actually not taking ownership of an IT event even though the user performed an option to take ownership because marking a message as spam is not taking ownership of a message, and unmarking a message as not spam is not the same as subsequently dismissing such a message (Reply, p. 10).  However, the primary prior art reference cited, Rodriguez, does disclose detecting that the user selected an option to take ownership of the IT event as presented by the event management system (Rodriguez: ¶¶ 170-172, wherein users commit to taking an expressed interest, i.e. “ownership,” in baubles presented via a user interface by tapping on them, instead of dismissing or ignoring such baubles), and Rodriguez discloses 
Applicant further asserts that the claimed invention as amended is not disclosed by the prior art references cited in terms of considering if a length of time between when a user has marked a message as spam and when the user then unmarked the message as spam in determining whether the message is spam or not because the prior art cited does not conclude that if length of time is less than a threshold, the message is considered spam even the user has unmarked the message so that it is not spam (Reply, p. 10). However, the Holz prior art reference cited, as explained above, does disclose considering the length of time between when a user engages in one gesture and another in determining whether a gesture should be deemed of interest or not (Holz: ¶¶ 38, 48, wherein a user’s interactions with a user interface are treated or not treated as gestures of interest to be effectuated depending on whether or not transpiring within a time-period; see also, 
Applicant further asserts that the claimed invention as amended is not disclosed by the prior art references cited in terms of determining that the IT event has similarity to other IT events comprises determining that the IT event has a selected plurality of attributes identical to corresponding attributes of the other IT events, and determining that the IT event has event text similar to corresponding event text of the other IT event because the baubles disclosed by the prior art cited do not have event text similar to event text of other dismissed baubles (Reply, p. 11).  However, Rodriguez does disclose determining that the IT event has similarity to other IT events comprises determining that the IT event has a selected plurality of attributes identical to corresponding attributes of the other IT events (Rodriguez: Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain baubles dismissed or ignored by users are for common reasons, and so are not presented subsequently when discerned patterns repeat, ¶¶ 170, 172, including the name and type being highlighted by a bauble and time of day), and determining that the IT event has event text similar to corresponding event text of the other IT event (Rodriguez: Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain baubles dismissed or ignored by users are for common reasons, and so are not presented subsequently when discerned patterns repeat, ¶¶ 170, 172, including the name being highlighted by a bauble).  The baubles being presented to users in Rodriguez correspond to IT events, since baubles are presented to indicate a first glimmer of recognition by the system disclosed (Rodriguez: ¶ 74).  IT event text, and discernment of IT event text similarity, then, also is disclosed by Rodriguez in the form of the pattern recognition facility disclosed by Rodriguez including discerning repeated patterns that include the name associated 
Applicant further asserts that the claimed invention as amended is not disclosed by the prior art references cited in terms of the event cluster is created responsive to determining that a sum of a number of the other IT events and the IT event to which the other IT events have the similarity is greater than a threshold because the prior art cited does not compare a sum of an IT event as to which the user performed a dismiss or ignore action and similar other IT events as to which the user has also performed the dismiss or ignore action to a threshold (Reply, pp. 12-13).  However, in combination with Rodriguez, Rounthwaite discloses the event cluster is created responsive to determining that a sum of a number of the other IT events and the IT event to which the other IT events have the similarity is greater than a threshold (Rounthwaite: ¶¶ 63-64; see also, ¶¶ 62, 65-66, 104, wherein user responses in marking messages as spam are evaluated, and if enough messages are deemed marked spam erroneously, then a threshold level is exceeded, and users are categorized as dubious authorities).  Rounthwaite discloses an event cluster, responsive to a number of IT events, because of how categorization is triggered to treat a grouping of IT events in the form of messages categorized as a class, i.e. an event cluster, including where users are categorized as dubious authorities for marking too many messages erroneously.  Rounthwaite then further discloses comparing a sum in relation to degree of similarity because a threshold amount is determined as being greater or less than the threshold amount (Rounthwaite: ¶¶ 63-64; see also, ¶¶ 62, 65-66, 104).
Applicant further asserts that the claimed invention as amended is not disclosed by the prior art references cited in terms of deleting the event cluster at behest of an administrator user other than the user because future message classifications from an untrustworthy user that are 
Applicant further asserts that the claimed invention as amended is not disclosed by the prior art references cited in terms of performing a remediation action to resolve an issue at a managed computing resource of the IT infrastructure that resulted in the managed computing resource generating the new IT event because the prior art cited does not perform a remediation action to resolve an issue at a managed computing resource of the IT infrastructure that resulted in the managed computing resource generating the new IT event (Reply, pp. 14-15).  However, Rodriguez discloses performing a remediation action to resolve an issue at a managed computing In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In independent claim 1, from which claim 10 depends, Kakarla is cited for disclosing managing managed resources, including event management relating to managed resources (Kakarla: ¶¶ 3-5, wherein managed resources are managed by clusterware, whereby events relating to managed resources are generated and handled accordingly, ¶¶ 36-40).  Therefore, claim 10, as a dependent claim of claim 1, Rodriguez is cited in view of Kakarla and Rounthwaite in disclosing for undertaking remediation action to resolve an issue at a managed computing resource (Rodriguez: Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain baubles dismissed or ignored by users are for common reasons and tracked as such, improving and building upon pattern recognition dynamically over time, ¶¶ 170, 172).


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 has been amended to read “ownership of an an” (lns. 2-3), but should have been amended to be “ownership of an.”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez, et al., U.S. Patent Application No. US 2017/0289341 A1 (hereinafter Rodriguez), in view of Kakarla, et al., U.S. Patent Application Publication No. US 2008/0222642 A1 (hereinafter Kakarla), and further in view of Holz, U.S. Patent Application Publication No. US 204/0304665 A1 (hereinafter Holz).
Claim 1 is disclosed by Rodriguez, wherein
1. 	A method comprising: 
detecting, by a computing device, that a user has not taken ownership of an an information technology (IT) event (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby instead of 
determining, by the computing device, that the IT event has a similarity to a plurality of other IT events in relation to which the user has not taken ownership of (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines instead of users committing to taking an interest, i.e. “ownership,” certain baubles dismissed or ignored by users are for common reasons, ¶¶ 170, 172); 
creating, by the computing device, an event cluster encompassing the other IT events and the IT event to which the other IT events have the similarity (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain baubles dismissed or ignored by users are for common reasons and tracked as such, ¶¶ 170, 172); and 
responsive to receiving a new IT event from the event management system, determining, by the computing device, that the new IT event is encompassed by the event cluster, and correspondingly instructing the event management system to refrain from presenting the new IT event to the user for handling (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain baubles dismissed or ignored by users are for common reasons, and so are not presented subsequently when discerned patterns repeat, ¶¶ 170, 172),
wherein detecting that the user has not taken ownership of the IT event comprises:
detecting that the user selected an option to take ownership of the IT event as presented by the event management system (¶¶ 170-172, wherein users commit to taking an expressed interest, i.e. “ownership,” in baubles presented via a user interface by tapping on them, instead of dismissing or ignoring such baubles);
detecting that the user selected a dismiss option in relation to the IT event as presented by the event management system (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain baubles are dismissed by users to remove the baubles from the screen, ¶¶ 170, 172); 
[…] to take ownership of the IT event (¶¶ 170-172, wherein users commit to taking an expressed interest, i.e. “ownership,” in baubles presented via a user interface by tapping on them, instead of dismissing or ignoring such baubles) […] the dismiss option in relation to the IT event (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby instead of users committing to taking an interest, i.e. “ownership,” the system determines certain baubles are dismissed or ignored by users, ¶¶ 170, 172) […] taken ownership of the IT event (¶¶ 170-172, wherein users commit to taking an expressed interest, i.e. “ownership,” in baubles presented via a user interface by tapping on them, instead of dismissing or ignoring such baubles) […] to take ownership of the IT event […] the dismiss option in relation to the IT event (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby instead of users committing to taking an interest, i.e. “ownership,” the system determines certain baubles are dismissed or ignored by users, ¶¶ 170, 172) […] taken ownership of the IT event (¶¶ 170-172, wherein users 
Rodriguez in view of Holz does not disclose explicitly, but Kakarla does disclose:
[…] that an event management system collected from a managed computing resource of an IT infrastructure and that the event management system presented to the user for handling, the managed computing resource generating the IT event, the IT event regarding the managed computing resource (¶¶ 3-5, wherein managed resources are managed by clusterware, whereby events relating to managed resources are generated and handled accordingly, ¶¶ 36-40); […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rodriguez in view of Holz with Kakarla.  The reason for doing so would have been to manage resources more dynamically by handling events that occur in a more systematic manner (Kakarla: ¶¶ 3-5, 36-40).
Rodriguez in view of Kakarla does not disclose explicitly, but Holz does disclose:
[…] in response to determining that a length of time between when the user selected the option […] and when the user selected (¶¶ 16, 38, wherein the time period that transpires between two user interface interactions by a user is measured and monitored for any potential dependency between the two user interface interactions) […] is less than a threshold, concluding that the user has not […] (¶¶ 38, 48, wherein a user’s interactions with a user interface are treated as gestures of interest to be effectuated when transpiring within a time-period; see also, ¶¶ 51, 62, 66); and
in response to determining that the length of time between when the user selected the option […] and when the user selected (¶¶ 16, 38, wherein the time period that transpires between two user interface interactions by a user is measured and monitored for any potential dependency between the two user interface interactions) […] is greater the threshold, concluding that the user has (¶¶ 38, 48, wherein a user’s interactions with a user interface are not treated as gestures of interest to be effectuated when not transpiring within a time-period; see also, ¶¶ 51, 62, 66) […].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rodriguez in view of Kakarla with Holz.  The reason for doing so would have been to filter for gestures of interest based on criteria including exact timing (Holz: ¶¶ 6, 16, 38, 48).
Claim 4 is disclosed by Rodriguez in view of Kakarla and Holz, wherein
4. 	The method of claim 1, wherein determining that the IT event has the similarity to the other IT events comprises: 
determining that the IT event has a selected plurality of attributes identical to corresponding attributes of the other IT events (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain baubles dismissed or ignored by users are for common reasons, and so are not presented subsequently when discerned patterns repeat, ¶¶ 170, 172, including the name and type being highlighted by a bauble and time of day); and 
determining that the IT event has event text similar to corresponding event text of the other IT events (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain .
Claim 7 is disclosed by Rodriguez in view of Kakarla and Holz, wherein
7. 	The method of claim 1, wherein instructing the event management system to refrain presenting the new IT event to the user for handling for handling comprises: 
	instructing the event management system to mark the new IT event with a specific flag without first presenting the new IT event to the user for handling (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain baubles dismissed or ignored by users are for common reasons and tracked as such, so that subsequent occurrences are tracked so that they are not presented in the first place, ¶¶ 170, 172).
Claim 10 is disclosed by Rodriguez in view of Kakarla and Holz, wherein
10. 	The method of claim 1, further comprising: 
performing a remediation action to resolve an issue at a managed computing resource of the IT infrastructure that resulted in the managed computing resource generating the new IT event (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain baubles dismissed or ignored by users are for common reasons and tracked as such, improving and building upon pattern recognition dynamically over time, ¶¶ 170, 172).

Claim 11 is disclosed by Rodriguez, wherein
11. 	A non-transitory computer-readable data storage medium storing instructions executable by a processor to (¶ 21, claim 93): 
monitor an event management system for incoming information technology (IT) events (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain baubles are dismissed or ignored by users, ¶¶ 170, 172) […]
responsive to detecting that the event management system has received a new IT event, determine whether the new IT event is encompassed by any previously created event cluster (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain baubles dismissed or ignored by users are for common reasons and tracked as such, ¶¶ 170, 172); 
responsive to determining that the new IT event is encompassed by any previously created event cluster, instruct the event management system to refrain from presenting the new IT event to a user for handling (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain baubles dismissed or ignored by users are for common reasons, and so are not presented subsequently when discerned patterns repeat, ¶¶ 170, 172); 
responsive to determining that the new IT event is not encompassed by any previously created event cluster, instruct the event management system to present the new IT event to the user for handling (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain baubles dismissed or ignored by users are for common reasons and tracked as such, ¶¶ 170, 172); and
after instructing the event management system to present the new IT event to the user for handling, detecting that a user has not taken ownership of the new IT event by:
detecting that the user selected an option to take ownership of the new IT event as presented by the event management system (¶¶ 170-172, wherein users commit to taking an expressed interest, i.e. “ownership,” in baubles presented via a user interface by tapping on them, instead of dismissing or ignoring such baubles);
detecting that the user selected a dismiss option in relation to the new IT event as presented by the event management system (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain baubles are dismissed by users to remove the baubles from the screen, ¶¶ 170, 172);
[…] to take ownership of the new IT event (¶¶ 170-172, wherein users commit to taking an expressed interest, i.e. “ownership,” in baubles presented via a user interface by tapping on them, instead of dismissing or ignoring such baubles) […] the dismiss option in relation to the new IT event (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby instead of users committing to taking an interest, i.e. “ownership,” the system determines certain baubles are dismissed or ignored by users, ¶¶ 170, 172)  […] taken ownership of the new IT event (¶¶ 170-172, wherein users commit to taking an expressed interest, i.e. “ownership,” in baubles presented via a user interface by tapping on them, instead of dismissing or ignoring such baubles); and
[…] to take ownership of the new IT event (¶¶ 170-172, wherein users commit to taking an expressed interest, i.e. “ownership,” in baubles presented via a user interface by  […] the dismiss option in relation to the new IT event (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby instead of users committing to taking an interest, i.e. “ownership,” the system determines certain baubles are dismissed or ignored by users, ¶¶ 170, 172) […] taken ownership of the IT event (¶¶ 170-172, wherein users commit to taking an expressed interest, i.e. “ownership,” in baubles presented via a user interface by tapping on them, instead of dismissing or ignoring such baubles).
Rodriguez in view of Holz does not disclose explicitly, but Kakarla does disclose:
[…] generated by managed computing resources of an IT infrastructure, the IT events regarding the managed computing resources (¶¶ 3-5, wherein managed resources are managed by clusterware, whereby events relating to managed resources are generated and handled accordingly, ¶¶ 36-40); […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rodriguez in view of Holz with Kakarla.  The reason for doing so would have been to manage resources more dynamically by handling events that occur in a more systematic manner (Kakarla: ¶¶ 3-5, 36-40).
Rodriguez in view of Kakarla does not disclose explicitly, but Holz does disclose:
[…] in response to determining that a length of time between when the user selected the option […] and when the user selected (¶¶ 16, 38, wherein the time period that transpires between two user interface interactions by a user is measured and monitored for any potential dependency between the two user  […] is less than a threshold, concluding that the user has not (¶¶ 38, 48, wherein a user’s interactions with a user interface are treated as gestures of interest to be effectuated when transpiring within a time-period; see also, ¶¶ 51, 62, 66) […]
in response to determining that the length of time between when the user selected the option […] and when the user selected (¶¶ 16, 38, wherein the time period that transpires between two user interface interactions by a user is measured and monitored for any potential dependency between the two user interface interactions) […] is less greater than threshold, concluding that the user has (¶¶ 38, 48, wherein a user’s interactions with a user interface are not treated as gestures of interest to be effectuated when not transpiring within a time-period; see also, ¶¶ 51, 62, 66) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rodriguez in view of Kakarla with Holz.  The reason for doing so would have been to filter for gestures of interest based on criteria including exact timing (Holz: ¶¶ 6, 16, 38, 48).


Claims 5, 6, 9, 12-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Kakarla and Holz, and further in view of Rounthwaite, et al., U.S. Patent Application Publication No. US 2004/0177110 A1 (hereinafter Rounthwaite).
Claim 5 is not disclosed explicitly by Rodriguez in view of Kakarla, but is disclosed by Rounthwaite, wherein
5. 	The method of claim 1, wherein the computing device creates the event cluster responsive to determining that a sum of a number of the other IT events and the IT event to which the other IT events have the similarity is greater than a threshold (¶¶ 63-64; see also, ¶¶ 62, 65-66, 104, wherein user responses in marking messages as spam are evaluated, and if enough messages are deemed marked spam erroneously, then a threshold level is exceeded, and users are categorized as dubious authorities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rodriguez in view of Kakarla and Holz with Rounthwaite.  The reason for doing so would have been to increase the accuracy of assessing valid data by weeding out unreliable or inaccurate users’ feedback (Rounthwaite: ¶¶ 62-66, 104).
Claim 6 is not disclosed explicitly by Rodriguez in view of Kakarla and Holz, but is disclosed by Rounthwaite, wherein
6. 	The method of claim 1, wherein instructing the event management system to refrain presenting the new IT event to the user for handling for handling comprises: 
	instructing the event management system to move the new IT event to a specific folder without first presenting the new IT event to the user for handling (¶¶ 10, 40-41, 77, claim 76, wherein messages suspected of being spam are moved to a specially designated folder).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rodriguez in view of Kakarla and Holz with Rounthwaite.  The reason for doing so would have been to retain potential 
Claim 9 is not disclosed explicitly by Rodriguez in view of Kakarla and Holz, but is disclosed by Rounthwaite, wherein
9. 	The method of claim 1, further comprising: 
deleting, by the computing device, the event cluster at behest of an administrator user other than the user (¶¶ 12-13, 66, 104, wherein system administrators manually weed out message classifications by inaccurate or unreliable users, including removing users from the list of users eligible for providing feedback about classifying messages, i.e. marking spam as such).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rodriguez in view of Kakarla and Holz with Rounthwaite.  The reason for doing so would have been to retain potential access to data suspected of being undesirable for contingency purposes (Rounthwaite: ¶¶ 10, 40-41, 77, claim 76).

Claim 12 is disclosed by Rodriguez in view of Kakarla and Holz, wherein
12. 	The non-transitory computer-readable data storage medium of claim 11, wherein the instructions are executable by the processor to further: 
responsive to detecting that the user not taken ownership of the new IT event, determine that the new IT event has a similarity to a plurality of other IT events in relation to which the user performed the ignore or dismiss action (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ ; and 
responsive to determining that the new IT event has the similarity to the other IT events in relation to which the user performed the ignore or dismiss action create a new event cluster against which subsequently received IT events are compared (Fig. 1, ¶¶ 74, 77, 260, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain baubles dismissed or ignored by users are for common reasons and tracked as such, ¶¶ 170, 172).
Rodriguez in view of Kakarla and Holz does not disclose explicitly, but Rounthwaite does disclose wherein:
[…] and that a sum of the new IT events and the other IT events to which the new IT event has the similarity (¶¶ 63-64; see also, ¶¶ 62, 65-66, 104, wherein user responses in marking messages as spam are evaluated, and if enough messages are deemed marked spam erroneously, then a threshold level is exceeded, and users are categorized as dubious authorities), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rodriguez in view of Kakarla and Holz with Rounthwaite.  The reason for doing so would have been to increase the accuracy of assessing valid data by weeding out unreliable or inaccurate users’ feedback (Rounthwaite: ¶¶ 62-66, 104).
Claim 13 is disclosed by Rodriguez in view of Kakarla and Holz and Rounthwaite, wherein
13. 	The non-transitory computer-readable data storage medium of claim 12, wherein the instructions are executable by the processor to determine that the new IT event has the similarity to the other IT events by: 
determining that the new IT event has a selected plurality of attributes identical to corresponding attributes of the other IT events (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain baubles dismissed or ignored by users are for common reasons, and so are not presented subsequently when discerned patterns repeat, ¶¶ 170, 172, including the name and type being highlighted by a bauble and time of day); and 
determining that the new IT event has event text similar to corresponding event text of the other IT events (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain baubles dismissed or ignored by users are for common reasons, and so are not presented subsequently when discerned patterns repeat, ¶¶ 170, 172, including the name being highlighted by a bauble).

Claim 15 is disclosed by Rodriguez, wherein
15. 	A system comprising: 
an event management system that receives incoming information technology (IT) events (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain baubles are dismissed or ignored by users, ¶¶ 170, 172) […] 
event presentation reduction logic implemented at least in hardware to (¶ 21, claim 93): 
match the incoming IT events against existing event clusters and instruct the event management system to refrain from presenting to the user any incoming IT event that any existing event cluster encompasses (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain baubles dismissed or ignored by users are for common reasons, and so are not presented subsequently when discerned patterns repeat, ¶¶ 170, 172); 
monitor user interaction relative to presented incoming IT events for ignore or dismiss action performance (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain baubles dismissed or ignored by users are for common reasons, ¶¶ 170, 172), including determining, for a given presented IT event, that the user has not taken ownership of the given presented IT event by:
detecting that the user selected an option to take ownership of the given presented IT event (¶¶ 170-172, wherein users commit to taking an expressed interest, i.e. “ownership,” in baubles presented via a user interface by tapping on them, instead of dismissing or ignoring such baubles);
detecting that the user selected a dismiss option in relation to the given presented IT event (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system ;
[…] to take ownership of the given presented IT event (¶¶ 170-172, wherein users commit to taking an expressed interest, i.e. “ownership,” in baubles presented via a user interface by tapping on them, instead of dismissing or ignoring such baubles) […] the dismiss option in relation to the given presented IT event (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby instead of users committing to taking an interest, i.e. “ownership,” the system determines certain baubles are dismissed or ignored by users, ¶¶ 170, 172) […] taken ownership of the given presented IT event (¶¶ 170-172, wherein users commit to taking an expressed interest, i.e. “ownership,” in baubles presented via a user interface by tapping on them, instead of dismissing or ignoring such baubles); and
[…] to take ownership of the given presented IT event (¶¶ 170-172, wherein users commit to taking an expressed interest, i.e. “ownership,” in baubles presented via a user interface by tapping on them, instead of dismissing or ignoring such baubles) […] the dismiss option in relation to the given presented IT event (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby instead of users committing to taking an interest, i.e. “ownership,” the system determines certain baubles are dismissed or ignored by users, ¶¶ 170, 172) […] taken ownership of the IT event (¶¶ 170-172, wherein users commit to taking an expressed interest, i.e. “ownership,” in baubles ; 
create new event clusters as to the presented incoming IT events that the user has not taken ownership of (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain baubles dismissed or ignored by users are for common reasons and tracked as such, ¶¶ 170, 172) […]
Rodriguez in view of Rounthwaite and Holz does not disclose explicitly, but Kakarla does disclose:
[…] that managed computing resources of an IT infrastructure generate for management by a user, the IT events regarding the managed computing resources; and (¶¶ 3-5, wherein managed resources are managed by clusterware, whereby events relating to managed resources are generated and handled accordingly, ¶¶ 36-40); and […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rodriguez in view of Holz and Rounthwaite with Kakarla.  The reason for doing so would have been to manage resources more dynamically by handling events that occur in a more systematic manner (Kakarla: ¶¶ 3-5, 36-40).
Rodriguez in view of Kakarla and Rounthwaite does not disclose explicitly, but Holz does disclose:
[…] in response to determining that a length of time between when the user selected the option […] and when the user selected (¶¶ 16, 38, wherein the time period that transpires between two user interface interactions by a user is measured and is less than a threshold, concluding that the user has not (¶¶ 38, 48, wherein a user’s interactions with a user interface are treated as gestures of interest to be effectuated when transpiring within a time-period; see also, ¶¶ 51, 62, 66) […]
[…] in response to determining that the length of time between when the user selected the option […] and when the user selected (¶¶ 16, 38, wherein the time period that transpires between two user interface interactions by a user is measured and monitored for any potential dependency between the two user interface interactions)  […] is greater than the threshold, concluding that the user has not (¶¶ 38, 48, wherein a user’s interactions with a user interface are not treated as gestures of interest to be effectuated when not transpiring within a time-period; see also, ¶¶ 51, 62, 66) […]
Rodriguez in view of Kakarla and Holz does not disclose explicitly, but Rounthwaite does disclose:
[…] and that are similar to one another exceed a threshold in number (¶¶ 63-64; see also, 62, 65-66, 104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rodriguez in view of Kakarla and Holz with Rounthwaite.  The reason for doing so would have been to increase the accuracy of assessing valid data by weeding out unreliable or inaccurate users’ feedback (Rounthwaite: ¶¶ 63-64; see also, 62, 65-66, 104).
Claim 16 is disclosed by Rodriguez in view of Kakarla and Holz and Rounthwaite, wherein Rodriguez discloses
16. 	The system of claim 15, wherein the event presentation reduction logic is to instruct the event management system to present to the user any incoming IT event that no existing event cluster encompasses (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain baubles dismissed or ignored by users are for common reasons and tracked as such, ¶¶ 170, 172).
Claim 17 is disclosed by Rodriguez in view of Kakarla and Holz and Rounthwaite, wherein Rodriguez discloses
17. 	The system of claim 15, wherein the event presentation reduction logic is to determine that a first presented IT event is similar to a second presented IT event by determining that each of the first and second presented IT events has selected identical attributes and has event text similar to one another (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain baubles dismissed or ignored by users are for common reasons, and so are not presented subsequently when discerned patterns repeat, ¶¶ 170, 172, including the name and type being highlighted by a bauble and time of day).
Claim 18 is disclosed by Rodriguez in view of Kakarla and Holz and Rounthwaite, wherein Rodriguez discloses
18. 	The system of claim 15, wherein the event presentation reduction logic is to further add to the existing event clusters the incoming IT events that the event management system has been instructed to refrain from presenting (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ .


Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Kakarla and Holz, and further in view of Allman, et al., U.S. Patent Application Publication No. US 2007/0073804 A1 (hereinafter Allman).
Claim 8 is disclosed by Rodriguez in view of Kakarla and Holz, wherein Rodriguez discloses
8. 	The method of claim 1, further comprising, responsive to determining that the new IT event is encompassed by the event cluster: 
adding, by the computing device, the new IT event to the event cluster (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain baubles dismissed or ignored by users are for common reasons and tracked as such, ¶¶ 170, 172); and […]
Rodriguez in view of Kakarla and Holz does not disclose explicitly, but Allman does disclose:
[…] in response to determining that a number of constituent IT events of the event cluster is greater than a threshold, removing the constituent IT event that is least similar to other of the constituent IT events (¶¶ 28, 31, 34, 38, 51-56, 60, 64, wherein when a message limit is breached, least similar messages with the lowest proximity rating are pruned from the message data store, whereby messages are categorized by topic and a sequence number is assigned to each message in each topic, ¶¶ 29-30). 


Claim 14 is disclosed by Rodriguez in view of Kakarla and Holz, wherein
14. 	The non-transitory computer-readable data storage medium of claim 11, wherein the instructions are executable by the processor to further, responsive to determining that the new IT event is encompassed by any event cluster: 
adding the new IT event to an event cluster encompassing the new IT event (Fig. 1, ¶¶ 74, 77, wherein an intuitive computing platform (ICP) presents user interface baubles to users, ¶¶ 71-73, whereby the system determines certain baubles dismissed or ignored by users are for common reasons and tracked as such, ¶¶ 170, 172); and […]
Rodriguez in view of Kakarla and Holz does not disclose explicitly, but Allman does disclose:
[…] periodically prune the event cluster once the event cluster encompasses more than a threshold number of constituent IT events (¶¶ 28, 31, 34, 38, 51-56, 60, 64, wherein when a message limit is breached, least similar messages with the lowest proximity rating are pruned from the message data store, whereby messages are categorized by topic and a sequence number is assigned to each message in each topic, ¶¶ 29-30).
.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Kakarla and Holz and Rounthwaite, and further in view of Allman.
Claim 19 is not disclosed explicitly by Rodriguez in view of Kakarla and Holz and Rounthwaite, but is disclosed by Allman wherein
19. 	The system of claim 18, wherein the event presentation reduction logic is to further periodically prune the existing event clusters as the existing event clusters have more than a threshold number of constituent IT events (¶¶ 28, 31, 34, 38, 51-56, 60, 64, wherein when a message limit is breached, least similar messages with the lowest proximity rating are pruned from the message data store, whereby messages are categorized by topic and a sequence number is assigned to each message in each topic, ¶¶ 29-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rodriguez in view of Kakarla and Holz and Rounthwaite with Allman.  The reason for doing so would have been to reconcile the desire to keep stored data from getting too large with the need to continue storing the most salient data (Allman: ¶¶ 28-30, 31, 34, 38, 51-56, 60, 64).
Claim 20 is not disclosed explicitly by Rodriguez in view of Kakarla and Holz and Rounthwaite, but is disclosed by Allman wherein
20. 	The system of claim 19, wherein the event presentation reduction logic is to periodically prune the existing event clusters by removing therefrom the constituent IT events that are most dissimilar (¶¶ 28, 31, 34, 38, 51-56, 60, 64, wherein when a message limit is breached, least similar messages with the lowest proximity rating are pruned from the message data store, whereby messages are categorized by topic and a sequence number is assigned to each message in each topic, ¶¶ 29-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rodriguez in view of Kakarla and Holz and Rounthwaite.  The reason for doing so would have been to reconcile the desire to keep stored data from getting too large with the need to continue storing the most salient data (Allman: ¶¶ 28-30, 31, 34, 38, 51-56, 60, 64).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (from USA or Canada) or 571-272-1000.

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        



/Timothy Sowa/
Examiner, Art Unit 2448